

Exhibit 10.11
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
This Second Amendment (the “Amendment”) to the Employment Agreement dated
January 15, 2015, as amended by the First Amendment to Employment Agreement,
executed March _____, 2020, (the “First Amendment”, the First Amendment and the
Employment Agreement, collectively, the “Agreement”) by and between Everi
Payments Inc., formerly known as Global Cash Access Inc., a Delaware corporation
(the “Company”), and wholly owned subsidiary of Everi Holdings Inc., a Delaware
corporation (“Everi Holdings”), and Edward Peters (the “Executive”) is made as
of the date of Executive’s signature below (the “Effective Date”).
R E C I T A L S
A.Due to the COVID-19 global pandemic, the U.S. Government’s related declaration
of a National Emergency, the Company has requested, and Executive has agreed, to
maintain the same level of duties through May 31, 2020;


B.As such, the Company and Executive desire to amend the Agreement to reflect
the terms of the such agreement and the consideration related thereto.


AMENDMENT


NOW, THEREFORE, based on the foregoing recitals and in consideration of the
commitments set forth below, the Parties agree as follows:


1. Definitions and Interpretation. Except as otherwise provided herein,
capitalized terms used in this Amendment shall have the definitions set forth in
the Agreement amended hereby.


2.Amendments.


a.Section 3.b. of the First Amendment is hereby deleted in its entirety and
replaced by the following:
“Executive’s salary will be amended as follows:
i.For the period of the Effective Date through May 31, 2020, Executive will
receive his current salary and benefits; and
ii.For the period of June 1, 2020 through the Termination Date, Executive will
receive salary equal to $5,000 per month and his current benefits; and”


b.Section 3.d. of the First Amendment is hereby deleted in its entirety and
replaced by the following:
“With regard to all vested and unexercised stock options that Executive may
beneficially own as of September 30, 2020, all Equity Award agreements related
thereto shall be amended to provide Executive until two (2) years following the
Termination Date to exercise such stock options.”



Page 1 of 2



--------------------------------------------------------------------------------



3.Conflicting Terms. In the event of any inconsistency or conflict by and among
the Agreement and this Amendment, the terms and conditions of this Amendment
shall govern and control.


4.Entire Agreement. This Amendment and the Agreement constitute the entire and
exclusive agreement between the Parties with respect to the subject matter
hereof. All previous discussions and agreements with respect to the subject
matter are superseded by the Agreement and this Amendment. This Amendment may be
executed in one or more counterparts, each of which shall be an original and all
of which taken together shall constitute one and the same instrument.


IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date first set forth above.
 
 

EVERI PAYMENTS INC. EXECUTIVE   By:/s/ Michael D. Rumbolz /s/ Edward A.
Peters Michael D. Rumbolz Edward Peters Chief Executive Officer  



Page 2 of 2

